Case 1:18-cv-06710-PKC-RER Document 18 Filed 04/18/19 Page 1 of 1 PagelD #: 99

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

OLAPLEX, LLC and LIQWD, INC.,
Plaintiffs,
V.

LUXCLUB INC.; GIFTS AND THINGS
CORP.; ABRAHAM MOSSERI; MARGARET
MOSSERI, all individually and d/b/a
“26MEDIA”; “JOHN DOES” 1-10; and
UNKNOWN ENTITIES 2-10;

Defendants.

 

 

CASE NO. 18-CV-06710 (PKC)(RER)

STIPULATION OF VOLUNTARY
DISMISSAL PURSUANT TO F.R.C.P.

41(a)(1)(A)(ii)

IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or

their respective counsel(s) that the above-captioned action is voluntarily dismissed, with

prejudice, pursuant to the Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall

bear its own costs, including lawyers' fees, in relation to this action.

Zo

ichael Lee (WL6363)

Lee Law PLLC

579 Fifth Avenue

14th Floor

New York, NY 10017
Telephone: (212) 621-8239
Attorneys for Plaintiffs

   

__/GG/
Gerald Grunsfeld

Lazar, Grunsfeld Elnadav, LLP
1795 Coney Island Avenue
Brooklyn, NY 11230

(718) 947-7476
Gerry@LGELaw.com

Attorneys for Defendants
